Citation Nr: 0717571	
Decision Date: 06/12/07    Archive Date: 06/26/07

DOCKET NO.  06-09 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a higher initial evaluation than the 
noncompensable (zero percent) rating assigned for osteotomy 
of the left fifth toe.  

2.  Entitlement to service connection for a left knee 
disorder, including as secondary to a left fifth toe 
osteotomy.  

3.  Entitlement to service connection for a right knee 
disorder, including as secondary to a left fifth toe 
osteotomy.  

4.  Entitlement to service connection for a low back 
disorder, including as secondary to a left fifth toe 
osteotomy.  

5.  Entitlement to service connection for headaches.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran had active service from November 1960 to November 
1963.

The appeal comes before the Board of Veterans' Appeals 
(Board) from a July 2005 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
granting service connection for osteotomy of the left fifth 
toe and assigning a noncompensable rating, and denying 
service connection for disorders of the knees and low back.  

In August 2006 the veteran testified before the undersigned 
Veterans Law Judge at a Travel Board hearing at the RO.  A 
transcript is contained in the claims folder.  

The issues of entitlement to service connection for left and 
right knee disorders and a low back disorder are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will provide notice when further action 
is required on the part of the appellant.


FINDINGS OF FACT

1.  Beginning from April 11, 2005, the veteran's osteotomy of 
the left fifth toe has been manifested by localized aching 
pain, equivalent to a superficial tender or painful scar.  

2.  Beginning from April 11, 2005, the veteran's osteotomy of 
the left fifth toe has not been manifested by removal of the 
metatarsal head.  

3.  Headaches as a chronic or ongoing or recurrent disorder 
did not develop in service, and are not otherwise related to 
service.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 10 percent, but 
no more, are met for osteotomy of the left fifth toe, 
beginning from April 11, 2005.  38 U.S.C.A. § 1155 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.20, 4.71a, 
4.118 Diagnostic Code 5172-7804 (2006).

2.  The criteria for service connection for a headache 
disorder are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The U.S. Court of Appeals for Veterans Claims has held that 
VCAA notice should be provided to a claimant before the 
initial RO decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  Here, proper VCAA notice for the 
appealed claims was provided by April 2005 and June 2005 
letters, prior to the appealed July 2005 rating action, which 
was the initial adjudication of the appealed claims.  Even if 
VCAA notice is not complete until after the initial decision, 
such a timing error can be cured by subsequent readjudication 
of the claim, as in a statement of the case (SOC) or 
supplemental statement of the case (SSOC).  Mayfield v. 
Nicholson, 20 Vet. App. 537, 543 (2006).
 
The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).

In April 2005 and June 2005 letters, the RO informed the 
veteran of its duty to assist him in substantiating his 
claims under the VCAA, and the effect of this duty upon his 
claims.  These letters informed of the bases of review for 
the claim for a higher initial evaluation for osteotomy of 
the left fifth toe, as well as for the claim for service 
connection for a headache disorder.  Also by these letters, 
the veteran was requested to submit evidence he may have, in 
furtherance of his claims.  He was also told that it was 
ultimately his responsibility to see that pertinent evidence 
not in Federal possession is obtained.  

Further, the April 2005 and June 2005 letters sent to the 
veteran requested that he advise of any VA and private 
medical sources of evidence pertinent to his claims, and to 
provide necessary authorization to obtain those records.  It 
also requested evidence and information about treatment after 
service, in support of the claims.  Records were requested 
from all indicated sources, and all records received were 
associated with the claims folders.  The veteran informed of 
private medical records of P.T., M.D., and records from that 
physician were obtained and associated with the claims folder 
via an April 2005 RO request.  Those records pertained to 
treatment for prostate cancer, and generally did not pertain 
to the appealed claims.  

At his hearing before the undersigned, the veteran informed 
of recent VA treatment for his claimed disabilities.  Those 
VA treatment records were obtained and associated with claims 
folder.  While it is true that the RO did not review those 
new VA treatment records prior to the Board's adjudication 
and the veteran has not waived that review, the Board has 
carefully reviewed those records, and finds that they do not 
address either the nature and severity of the veteran's 
osteotomy of the left fifth toe, or the veteran's claimed 
headache disorder.  Accordingly, because those records do not 
pertain to the claims here adjudicated, no useful purpose 
would be served by the delaying process of remanding the 
claim to allow the RO to review those records prior to the 
present adjudication.  See Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).  There is no reasonable possibility that RO 
review of those records would afford useful process or 
otherwise further the veteran's claims here adjudicated.  Cf. 
Bernard v. Brown, 4 Vet. App. 384 (1993) (An adverse finding 
by the Board on matters not considered by the RO based on 
statutes, regulations or analyses which were not considered 
by the RO raise an issue concerning whether the appellant's 
procedural rights to notice, to a hearing, and to submit 
evidence have been abridged.).

Hence, any VA development assistance duty under the VCAA to 
seek to obtain indicated pertinent records has been 
fulfilled.  The veteran has presented no avenues of 
evidentiary development that the RO has not pursued by query.  
Hence, the case presents no reasonable possibility that 
additional evidentiary requests would further the claim.  
38 U.S.C.A. § 5103A (a)(2); 38 C.F.R. § 3.159.  

Moreover, the claimant has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.  See Sanders v. 
Nicholson, supra.

The veteran was afforded a VA examination in June 2005 
addressing his osteotomy of the left fifth toe.  There is no 
indication that the examination was not adequate and 
sufficient for adjudication of the initial rating claim for 
that disorder.  

The veteran was not afforded a VA examination to address his 
claimed headache disorder.  However, the claim for service 
connection for a headache disorder presents no supporting 
basis, because no injury, disease, or disability associated 
with headache as a distinct disorder (a distinct disorder as 
contrasted with an acute symptom of an underlying, also acute 
condition such as, in the veteran's case, a viral infection 
or mononucleosis) is supported by medical evidence, and no 
current disability is supported by medical evidence, 
obviating the need for a VA examination.  The information and 
evidence of record contains sufficient competent medical 
evidence, or rather, is sufficient in its complete lack of 
supporting evidence, and no further VA examination informed 
by review of the claims folders is necessary.  38 C.F.R. 
§ 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

A remand for further examination addressing the headache 
disorder claim would be inappropriate, as the claims file 
contains sufficient information, as discussed above, and a 
remand for a more current examination based on the veteran's 
allegations is unnecessary and would constitute an 
unreasonable delay and expenditure of scarce VA resources.  
See 38 C.F.R. § 3.303; Counts v. Brown, 6 Vet. App. 473, 478-
9 (1994) and Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) 
(VA's statutory duty to assist is not a license for a 
"fishing expedition").

The veteran did request and was afforded a hearing to address 
his claims, conducted before the undersigned at the RO in 
Philadelphia, Pennsylvania, in August 2006.  There is no 
indication that the veteran had any desire to further address 
his claims that remains unfulfilled.  

Accordingly, the Board finds that VA has satisfied its duty 
to assist the veteran in apprising him of the evidence 
needed, and in obtaining evidence pertaining to his claims, 
under both former law and the VCAA.  The Board therefore 
finds that no useful purpose would be served in remanding 
this matter for yet more development. Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
has held that such remands are to be avoided.  Sabonis, 
supra. 

In addition, to whatever extent the decision of the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board finds no prejudice to the appellant 
in proceeding with the present decision.  Since the claims 
for compensation are being denied, any such issues are moot.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Initial Rating for Left Fifth Toe Osteotomy

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4 (2006).  In all cases, the Board attempts to determine 
the extent to which the veteran's disability adversely 
affects his ability to function under the ordinary conditions 
of daily life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10.  

In determining the level of impairment, the disability must 
be considered in the context of the entire recorded history. 
38 C.F.R. § 4.2.  Where an unlisted condition is encountered 
it may be rated analogously, under a closely related disease 
or injury, where closely related as to the functions 
affected, the anatomical location, and the symptomatology.  
38 C.F.R. § 4.20.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).

Lay persons are not competent to offer medical opinions; 
where the determinative issue involves a medical diagnosis, 
competent medical evidence is required.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  

Where, as in the instant case, the appeal arises from the 
original assignment of a disability evaluation following an 
award of service connection, the severity of the disability 
at issue is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  

A July 1963 operative report reflects that the proximal 
phalanx of the left fifth toe was removed at both the 
metacarpal phalangeal joint and the proximal interphalangeal 
joint by sharp dissection, with protection of the 
neurovascular bundles.  This was done to correct a deformity 
of the left fifth toe.  That deformity, as noted upon that 
hospitalization from July to August of 1963, had caused pain 
in the left fifth toe for many years prior to the surgery, 
with the veteran reporting that for the prior five years he 
had had difficulty with the toe.  This involved the toe 
crossing over the fourth toe and rubbing against it, which 
condition was aggravated by the wearing of combat boots.  

Thus, the surgery in service was not a complete amputation of 
the fifth toe.  Amputation of a toe other than the great toe 
is ordinarily rated under Diagnostic Code (DC) 5172, for 
amputation with removal of the metatarsal head, with a 
noncompensable rating assigned without metatarsal 
involvement, and a 20 percent rating assigned with metatarsal 
involvement.  Here, only the proximal phalanx of the toe, to 
include that portion of the metatarsal head, was removed, and 
there is no evidence of other metatarsal involvement.  Hence, 
the Board finds that DC 5172 is not the best fit for rating 
the veteran's left fifth toe osteotomy, as only a 
noncompensable rating not reflective of current disability 
could be assigned under that code.  

The Board accordingly looks to analogous ratings, for the 
same body part and functioning.  38 C.F.R. § 4.20.  

Upon VA examination in July 2005, the examiner identified 
osteotomy of the left fifth toe with mild callus formation at 
the base of the fifth toe, though without pronation or 
hammertoe deformity, metacarpal head pain, or shift in weight 
bearing or altered biomechanics.  The examiner also noted 
that the veteran did not wear a modified shoe and had no 
restriction of activity due to the condition.  

At his hearing the veteran informed of using a cream and foot 
powder for his toes.  However, recent VA treatment records 
reflect that these medications are for treatment of 
onychomycosis of all the toenails, not shown to be in any way 
related to his claimed left fifth toe osteotomy.  Regarding 
his left fifth toe, the veteran has only complained of aching 
pain.  While he mentioned some knowledge of possible 
difficulties with other joints due to changes in weight 
bearing, he did not present or refer to medical evidence of 
this occurring.  In any event, that would primarily relate to 
claims for secondary service connection, which are the 
subject of remand, below.  As already noted, the June 2005 VA 
examiner specifically found no change in biomechanics as 
related to the left fifth toe osteotomy.  

In short, the only current symptoms due to the left fifth toe 
osteotomy supported by medical evidence are aching pain in 
the toe and some rubbing with callus formation on the 
metatarsal head.  Because a compensable rating cannot be 
assigned under Diagnostic Code 5172, but one would seem to be 
warranted based on this localized pain, a rating by analogy 
to superficial, tender and painful scar is warranted, under 
DC 7804.  The evidence preponderates in favor of a 10 percent 
rating on that basis, based on medically supported signs and 
symptoms of localized tenderness and pain.  That diagnostic 
code does not allow for a still higher disability rating.  
38 C.F.R. § 4.118, Diagnostic Code 7804.  

The evidence preponderates against other disability 
associated with his left fifth toe osteotomy so as to warrant 
a higher evaluation, including by analogy, under another 
rating code.  38 C.F.R. Part 4.  In that regard, because the 
preponderance of the evidence is against a still higher 
evaluation, the benefit of doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

The Board has reviewed the entire record and finds that the 
10 percent rating assigned by virtue of this decision for the 
osteotomy of the left fifth toe reflects the most disabling 
this disorder has been since the veteran filed his claim for 
service connection on April 11, 2005, which is the beginning 
of the appeal period.  Thus, the Board concludes that staged 
ratings for this disorder are not warranted.  Fenderson v. 
West, 12 Vet. App Vet. App. 119 (1999).

III.  Claim for Service Connection for Headaches

The veteran contends that he experienced headaches in service 
and they persisted after service.  However, the veteran has 
not presented medical evidence of treatment for headaches as 
a chronic disorder in service, or evidence of headaches 
beginning in service with continuation of that condition from 
service to the present.  Rather, neither service medical 
records nor post-service records show a chronic headache 
disorder, to include migraine headaches, to support the 
veteran's claim.  

At his hearing before the undersigned, the veteran conceded 
that medical practitioners post service, when he had 
complained of headaches, generally considered them part of an 
allergy or sinus condition.  The service medical records do 
not indicate a chronic or ongoing or recurrent sinus or 
allergy condition.  

Service medical records do show a few acute instances of 
headaches associated with other symptom sets, including viral 
infection, with one instance of headaches and other symptoms 
persistent for a week or more and associated with possible 
mononucleosis.  However, again, service medical records do no 
show headaches as a distinct chronic or ongoing or recurrent 
disorder, and post-service records also do not show a chronic 
or ongoing or recurrent headaches disorder.  The veteran's 
service separation examination in November 1963 is also 
negative for a headache disorder.  Accordingly, absent 
cognizable (medical) evidence of a headache disorder in 
service or cognizable (medical) evidence of a headache 
disorder causally related to service, or cognizable (medical) 
evidence of a current headache disorder, the preponderance of 
the evidence is against the claim, and, therefore, the 
benefit of the doubt doctrine does not apply.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.303; Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).


ORDER

An initial disability rating of 10 percent is granted for 
osteotomy of the left fifth toe, subject to the law and 
regulations governing the payment of monetary awards.  

Service connection for headaches is denied.  


REMAND

The veteran contends that his bilateral knee disorders and 
low back disorder may be related to altered gait as a result 
of his osteotomy of the left fifth toe.  However, the veteran 
also testified to having completed a large number of jumps as 
a parachutist in the Army, including many landings on a 
concrete air strip.  His service medical records document 
various small injuries noted to have occurred while 
parachuting, corroborating his account of his parachuting 
activities.  Multiple service medical records assess 
chondromalacia patella, reflecting presence of the disorder 
in both knees.  A June 1963 treatment record informed of an 
injury to the left knee resulting from landing on the knee.  
That record noted a prior history of knee pain in that knee, 
and found both knees symptomatic with an audible click.

While the veteran was afforded a VA examination in June 2005 
to address his claims, the examiner apparently did not 
closely review the claims folder, as he erroneously 
identified the right knee but not the left as having a 
documented injury in service.  The examiner also made no 
mention of the veteran's parachuting duties in service, and 
failed to consider evidence of chondromalacia of both knees 
in service.  The examiner also failed to note or consider 
injury to the back in service, whereas the service medical 
records show that the veteran in May 1962 hurt his back 
lifting a hundred-pound sac of flour, with then-noted muscle 
spasms of the paravertebral muscles.   Service medical 
records also show that in one parachute jump in June 1963 he 
fracture his coccyx.  The VA examiner provided no opinion 
regarding etiology of the left knee or low back as related to 
disease or injury in service, and provided an erroneous 
opinion regarding the right knee (relying as he did on an 
erroneous history of injury to the right knee in service).  
Re-examination of the veteran is in order to afford opinions 
accurately informed by a review of the claims folder.  Green 
v. Derwinski, 1 Vet. App. 121, 124 (1991).

The veteran's DD Form 214, or other service separation 
document, is not contained in the claims folder, and neither 
are his service personnel records.  These documents may shed 
some light on the veteran's activities in service, and may 
help to substantiate his claims for service connection for 
disorders of the knees and low back based on claimed duties 
as a parachutist.  Hence, these documents should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should provide the veteran with 
an additional VCAA letter informing of the 
evidentiary bases to support claims for 
service connection for knee and back 
disorders, on both direct and secondary 
bases, and the relative roles of VA and 
the veteran in obtaining that evidence.  
Care should be taken to clearly and 
completely advise the veteran, in light of 
his unrepresented status.  The veteran 
should also be afforded appropriate notice 
as to potential downstream issues such as 
disability rating and effective date, 
pursuant to Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  He should be asked to 
inform of any additional treatment for his 
claimed disorders about which he has not 
yet informed the Board or the RO, to 
include treatment at VA facilities.  Any 
records and responses received should be 
associated with the claims folder, and any 
indicated development should be 
undertaken.  

2.  A copy of the veteran's DD Form 214, 
or other service separation document, and 
his service personnel folder, should be 
obtained and associated with the claims 
folder.  

3.  Thereafter, the veteran should be afforded 
an orthopedic examination by an examiner other 
than the one who conducted the VA examination 
in June 2005, to address the nature and 
etiology of his claimed left and right knee 
disorders and low back disorder.  The claims 
folder must be available to the examiner in 
conjunction with the examination.  The 
examiner should be asked to note the errors 
made in the June 2005 VA examination, 
including as discussed in the body of this 
Remand, in particular:  inaccurate factual 
findings regarding service medical records, 
failure to provide evaluations of all current 
disabilities of knees and back, and providing 
conclusory adjudicative statements rather than 
request medical opinions.  Any necessary, non-
invasive tests should be conducted, to include 
(to the extent necessary to ascertain the 
presence of arthritis or other disability) x-
rays of the knees and low back.  Separately 
for each, the left knee, right knee, and low 
back, the examiner should address the 
following:

a.  What current disorders are present 
(separately, in the left knee, right knee, 
and low back)?  

b.  For each disorder identified, is it at 
least as likely as not that the disorder is 
causally related to an injury or disease in 
service, or is otherwise causally related 
to the veteran's period of service from 
November 1960 to November 1963?  In 
answering this question, the examiner 
should note and address the veteran's 
significant history of parachuting activity 
in service, and long-term effects these 
activities may have had on the veteran's 
knees and low back.  Also in answering this 
question, the examiner should note and 
address the chondromalacia of both knees 
diagnosed in service medical records.  

c.  For each disorder identified, is it at 
least as likely as not that it is causally 
related to the veteran's service-connected 
osteotomy of the left fifth toe?  

d.  In answering the above questions, the 
examiner should be advised that a 
presumption of soundness upon entrance into 
service is in effect, and hence the 
examiner should not provide any opinion 
based on an assumption that a disorder of 
the knees or low back pre-existed service.

e.  Note:  The term "at least as likely as 
not" does not mean merely within the realm 
of medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find against 
it.

f.  The examiner should provide complete 
explanations for his/her opinions.

4.  Thereafter, the RO should readjudicate the 
remanded claims de novo.  If any of the 
benefits sought are not granted to the 
veteran's satisfaction, the veteran should be 
provided with a supplemental statement of the 
case and afforded the appropriate opportunity 
to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


